Case 3:19-cv-02769-WHA Document 137 Filed 10/31/19 Page 1 of 2

  

XAVIER BECERRA State of California
Attorney General DEPARTMENT OF JUSTICE

1300 ISTREET, SUITE 125
P.O. BOX 944255
SACRAMENTO, CA 94244-2550

Public: (916) 445-9555
Telephone: (916) 210-7522
Facsimile: (916) 322-8288

E-Mail: Neli.Palma@doj.ca.gov

 

October 31, 2019

Honorable William H. Alsup

US. District Court for the Northern District of California
San Francisco Courthouse, Courtroom 8 -19th Floor

450 Golden Gate Avenue, San Francisco, CA 94102

Re: CCSF y. Azar, Case No. 3:19-cv-02405 —WHA; California v. Azar, Case No. 3:19-
cv-02769-WHA, Santa Clara, et al v. Azar, Case No.3:19-cv-02916 -WHA

Dear Judge Alsup:

Pursuant to the Court’s instruction at the October 30, 2019 hearing, Plaintiff State of
California, on behalf of all Plaintiffs in the above-named related cases, contacted Defendants to
see whether they would be amenable to entering into a stipulation to delay the effective start date
of the Final Rule under 5 U.S.C. § 705. Specifically, Plaintiffs suggested delaying the effective
start date to January 22, 2020, to allow the Court additional time to consider the issues presented
in the cross-motions for summary judgment. Defendants responded that they “do not agree to
delaying the effective date of the rule.”

Sincerely,
Neli N. Palma

NELIN. PALMA
Deputy Attorney General

For XAVIER BECERRA
Attorney General

 
Case 3:19-cv-02769-WHA Document 137 Filed 10/31/19 Page 2 of 2

CERTIFICATE OF SERVICE

Case Name: State of California vy. Alex M. Azar, et al. No. 3:19-cv-02769-WHA

 

I hereby certify that on October 31, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

OCTOBER 31, 2019 LETTER TO JUDGE ALSUP RE POSSIBLE STIPULATION

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.

I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on October 31, 2019, at Sacramento,
California.

 

 

Ashley Harrison lo] Hohley Harrison

 

Declarant Signature

8A2019501805
14240585.docx

 
